Citation Nr: 0122174	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-20 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1941 to June 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO) which denied the benefit sought on appeal.  An April 
1998 rating decision granted the veteran service connection 
for PTSD and assigned a 30 percent disability evaluation, 
effective the date of the veteran's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The veteran's service connected PTSD is not productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
frequent panic attacks; impairment of short- and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; and circumstantial, circumlocutory, or 
stereotyped speech.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001);  66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the initial disability 
evaluation assigned for his service connected PTSD does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher disability evaluation because he experiences 
depression, anxiety, flashbacks, and nightmares.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The RO 
afforded the veteran several VA examinations, as well as 
obtained relevant medical records.  The Statement of the Case 
provided to the veteran and his representative informed him 
of the pertinent laws and regulations and the evidence 
necessary to substantiate his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) ("[I]f BVA determines that [an] 
omission . . . did not prejudice the claimant or violate VA's 
statutory duty to assist, BVA [can] properly render a 
decision on the appeal....").  As such, the Board finds that 
the duty to assist was satisfied and the case is ready for 
appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Further, a disability may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Historically, an April 1998 rating decision granted the 
veteran service connection for PTSD and assigned a 30 percent 
disability evaluation, effective November 1997.  The veteran 
filed a Notice of Disagreement as to the disability 
evaluation in May 1998, and the RO issued a Statement of the 
Case in June 1998.  The veteran perfected his appeal in June 
1998.  The veteran was afforded additional VA examinations in 
August 1998, March 1999, November 1999, and August 2000.  
Rating decisions dated October 1998, April 1999, and May 2000 
continued the veteran's disability evaluation.  The veteran 
submitted a Notice of Disagreement with regard to all of the 
rating decisions, and the RO issued a Supplemental Statement 
of the Case or Statement of the Case in response to each 
Notice of Disagreement.  The veteran most recently perfected 
his appeal in December 2000.

As stated earlier, the veteran was first afforded a VA 
examination in February 1998.  The veteran reported that he 
was in war theaters of World War II for approximately two and 
a half years, originally in North Africa and Sicily, and then 
France and Belgium.  The veteran also reported that he 
incurred multiple injuries due to artillery fragments, and 
that combat was long and stressful.  The veteran related that 
he began to have depression and anxiety with frequent 
distressing dreams and flashbacks immediately following 
service.  The veteran complained that he still has nightmares 
about once or twice a week, and flashbacks about once every 
two weeks.  The veteran also complained of problems sleeping 
and brief mood swings without irritability.  Additionally, 
the veteran related that he had experienced a startle 
response and occasional problems with concentration.  
Examination revealed that the veteran was well oriented to 
time, place, and person, and that the veteran did not show 
any evidence of tension, fragmentation, or underlying 
psychotic thought process.  The examiner also noted that the 
veteran had average or above average intelligence, his 
ability to deal with abstractions was not impaired, and that 
the veteran's short-term and long-term memory was intact.  
There was no evidence of any hallucinations, delusions, or 
suicidal ideations.  The veteran's judgment was not impaired 
and insight was relatively intact.  The examiner also stated 
that the veteran had a mild amount of anxiety and a moderate 
amount of depression.  The diagnosis was mild to moderate 
PTSD, and his GAF score was 70.

According to the August 1998 VA examination report, the 
veteran related that his social activities consist of going 
church and clubs, VFW, and American Legion meetings and 
activities.  The veteran also related that he is retired, has 
two children and that his wife passed away three years ago.  
The veteran reported that he still dreams about the war and 
wakes up sweating.  He also reported that he has insomnia, is 
still afraid of loud noises, and has continuing nervousness.  
He stated that he is able to continue his daily activities 
and socializes minimally.  Examination showed that the 
veteran was appropriately dressed and groomed, with 
appropriate interaction and communication skills.  There was 
no evidence of an abnormal thought process or behavior.  The 
veteran was oriented as to name, place, and date and had age-
appropriate intellectual functioning.  The examiner stated 
that the veteran's affect was "quite flat" and that the 
veteran's mood was sad and depressed.  There was no evidence 
of memory impairment, hallucinations, or suicidal ideation.  
The examiner noted that the veteran's World War II experience 
created anxiety and depression, but that there was no 
obsessive or ritualistic behavior and the veteran's speech 
was logical.  The diagnosis was prolonged PTSD, mild to 
moderate anxiety disorder, and mild to moderate depressive 
disorder.  The veteran was assigned a GAF score of 60.

At the March 1999 VA examination, the veteran again reported 
much of the same history as in the prior examinations.  The 
veteran also reported that since his wife passed away he 
stays by himself, and is often alone and isolated.  The 
veteran also related that he still has flashbacks once or 
twice a week, and nightmares, which wake him up in a sweat 
with a feeling of nervousness.  Examination showed that the 
veteran had good hygiene, spoke clearly with organized 
thoughts and thought process, and that the veteran was 
oriented.  The veteran's affect and mood were anxious with 
some emotional guarding, but the veteran had adequate 
attention and concentration and age-appropriate memory.  
There was no indication of obsessive behavior.  The veteran 
admitted being depressed with anxiety, as well as insomnia.  
The diagnoses were mild to moderate PTSD, moderate recurrent 
dysthymia with anxiety disorder secondary to PTSD, and the 
veteran's GAF score was 60.

The November 1999 VA examination report also showed that the 
veteran related much of the same history.  The veteran also 
related that although he is often by himself since his wife 
passed away, he enjoys being with his relatives.  
Nevertheless, the veteran also stated that he has been 
depressed since his wife died.  Examination showed that the 
veteran was oriented, had organized thought processes, 
appropriate judgment and insight,  and good memory.  There 
was no evidence of suicidal or homicidal ideations or 
ritualistic behavior.  The examiner noted that the veteran 
admitted to being depressed since his wife died and 
experienced impaired sleep due to nightmares and a bladder 
condition.  The diagnoses were mild to moderate chronic PTSD, 
moderate recurrent dysthymic disorder with intervening 
anxiety disorder.  The examiner also stated that the 
veteran's dysthymic disorder was due to his PTSD and to his 
unresolved grieving from his wife's death, and that the 
veteran's GAF score was 60.  The examiner further opined that 
the depressive disorder did not warrant an additional 
disability rating because the veteran's depression was partly 
due to the veteran's unresolved grieving.

At the most recent VA examination, in August 2000, the 
veteran again related the same history and symptoms.  In 
addition, the veteran reported that when he becomes 
depressed, he is unable to carry out his daily activities.  
The veteran also reported that he is beginning to work on 
grieving his wife's death and getting adjusted to living by 
himself.  The examiner noted that the veteran is coherent and 
oriented, with organized thought process, good memory, and 
good interaction.  The veteran's insight and judgment were 
intact.  The examiner also noted that there was no evidence 
of hallucinations, delusions, or ritualistic thinking.  The 
diagnoses were mild to moderate chronic PTSD and moderate 
dysthymic disorder with anxiety partly due to his PTSD and 
partly due to the unresolved grieving of his wife's death.  A 
GAF score of 60 was assigned.  

The RO evaluated the veteran's PTSD as being 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent disability evaluation is assigned under 
this Diagnostic Code for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).   A 50 percent disability evaluation is warranted 
where the evidence shows occupational and social impairment 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships. 

In reviewing the rating criteria in relation to the veteran's 
PTSD symptomatology, the Board finds that the veteran's 
disability is most consistent with the currently assigned 30 
percent disability evaluation and that an increased 
disability evaluation is not warranted.  In this regard, the 
objective clinical evidence of record does not show that the 
veteran has panic attacks, impaired abstract thinking, 
difficulty understanding complex commands, memory impairment, 
suspiciousness, or circumstantial, circumlocutory, or 
stereotyped speech.  While the veteran has a flattened 
affect, this, standing alone, is insufficient to warrant an 
increased evaluation when the other criteria contemplated for 
a 50 percent disability evaluation are not present.  

It is noteworthy that the most recent VA examination showed 
that the veteran was coherent, had good judgment and insight, 
and that the veteran's memory was intact.  Likewise, the 
veteran's thought process and speech were logical and there 
was no evidence of obsessive or ritualistic behavior or panic 
attacks.  There is no evidence that the veteran has 
hallucinations, suicidal or homicidal ideations, or 
underlying psychotic process.  Additionally, although the 
veteran reports being isolated and depressed, he enjoys 
spending time with relatives.  Moreover, it appears that the 
veteran's depression is due in part to the veteran's 
unresolved grieving of his wife's death.  And, while the 
veteran experiences anxiety and sleep impairment, the Board 
finds that these symptoms are contemplated within the 
veteran's current 30 percent disability evaluation.  In 
addition, the Board notes that the veteran's GAF scores were 
60, which are indicative of moderate difficulty in social and 
occupational functioning, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  See 38 C.F.R. 
§ 4.130.  As such, the veteran's symptomatology most closely 
fits within the criteria for the currently assigned 30 
percent disability evaluation.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 30 percent for PTSD, the 
Board has considered whether the veteran is entitled to an 
increased disability evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his PTSD, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for PTSD, on either a schedular or extra-
schedular basis.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

